DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agrawal et al., (U.S. Patent # 8401987).
Regarding claim 1, Agrawal disclose a device for validating data, the device comprising: a processor, a data interface coupled to the processor, and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: obtain a validation set comprising at least one validation case, each validation case comprising at least one test condition (Fig. 1, col. 3, lines 30-57, validation results implemented comprise the metrics and results from applying  the models in a data quality model to data sets in the data source, data source stores plurality of data sets, computing environment, a data quality model builder user interface, a data quality evaluator user interface, software components that are loaded into memory in the system and executed by a processor of the system, col. 4, lines 37-44, a data mining engine implementing an association rules algorithm may generate data rules that validate the values of data records in a table in a the data source, the data rules indicate one or more conditions for one or more predictive fields that infer within a defined confidence and support level predicated conditions of one predicted field); obtain, via the data interface, at least one data set to be validated using the validation set, apply the validation set to the at least one data set to validate the data in the data set by, for each record in the at least one data set, validating a value in the record according to the at least one test condition, and output a validation result for each record (col. 5, lines 21-36, a data quality validator  includes one or more validation engines to apply the association rule and predictive models to determine metrics for the records in a selected validation data set, the resulting metrics for each records may be stored in the validation results; col. 6, lines 34-47, the data quality model builder may then invoke the data quality validator to apply each generated model and to the columns of records of the source data set to generate benchmark statistics for the data quality model, the benchmark statistics and metrics for each record in the source data set are stored in the benchmark validation results).
Regarding claim 2, Agrawal disclose, wherein at least one validation case is automatically derived by obtaining a sample data set, analyzing the sample data set, and identifying the at least one test condition from the analyzed sample data set (col. 5, lines 21-36, col. 6, lines 34-47).
Regarding claim 3, Agrawal disclose, wherein at least one validation case is derived by providing a user interface to enable manual entry of the at least one test condition (col. 5, lines 32-36).
Regarding claim 4, Agrawal disclose, wherein at least one validation case is obtained from a source, the source having previously derived the at least one test condition (col. 5, lines 21-31).
Regarding claim 5, Agrawal disclose, wherein the computer executable instructions further cause the processor to: obtain the sample data set, analyze the sample data set, and automatically identify all test conditions to be validated for the at least one data set to validate (col. 6, lines 21-34, lines 34-41).
Regarding claim 6, Agrawal disclose, wherein the sample data set is analyzed by applying an automated process that uses a model derived using a machine learning process (col. 5, lines 4-20). 
Regarding claim 7, Agrawal disclose, wherein the computer executable instructions further cause the processor to: generate a notification indicative of at least one failure to trigger an investigation of the data set (col. 7, lines 45-52).
Regarding claim 8, Agrawal disclose, wherein validating the value in the record comprises accessing a first record to be validated, incrementing through each of the at least one test condition to be validated for the first record and, for a second and any additional record to be validated, incrementing to a next record to increment through each of the at least one test condition (col. 7, lines 34-45).
Regarding claim 9, Agrawal disclose, wherein the validation results comprise a pass or fail indication output as the validating increments through the values (col. 7, lines 43-52).
Regarding claim 10, Agrawal disclose, wherein the data set is generated using financial data (col. 3, lines 48-51).
Regarding claim 11, Agrawal disclose, wherein each data set comprises statistical results associated with use of a statistical model (col. 6, lines 34-47, the data quality model builder may then invoke the data quality validator to apply each generated model and to the columns of records of the source data set to generate benchmark statistics for the data quality model, the benchmark statistics and metrics for each record in the source data set are stored in the benchmark validation results).
Regarding claim 12, Agrawal disclose, wherein each data set comprises incoming data to a process (col. 3, lines 48-51, col. 5, lines 39-46).
Regarding claim 13, Agrawal disclose a method of validating data, the method executed by a device having a data interface coupled to a processor and comprising: obtaining a validation set comprising at least one validation case, each validation case comprising at least one test condition (Fig. 1, col. 3, lines 30-57, validation results implemented comprise the metrics and results from applying  the models in a data quality model to data sets in the data source, data source stores plurality of data sets, computing environment, a data quality model builder user interface, a data quality evaluator user interface, software components that are loaded into memory in the system and executed by a processor of the system, col. 4, lines 37-44, a data mining engine implementing an association rules algorithm may generate data rules that validate the values of data records in a table in a the data source, the data rules indicate one or more conditions for one or more predictive fields that infer within a defined confidence and support level predicated condition s of one predicted field); obtaining, via the data interface, at least one data set to be validated using the validation set, applying the validation set to the at least one data set to validate the data in the data set by, for each record in the at least one data set, validating a value in the record according to the at least one test condition, and outputting a validation result for each record (col. 5, lines 21-36, a data quality validator  includes one or more validation engines to apply the association rule and predictive models to determine metrics for the records in a selected validation data set, the resulting metrics for each records may be stored in the validation results; col. 6, lines 34-47, the data quality model builder may then invoke the data quality validator to apply each generated model and to the columns of records of the source data set to generate benchmark statistics for the data quality model, the benchmark statistics and metrics for each record in the source data set are stored in the benchmark validation results).
Regarding claim 14, Agrawal disclose, wherein at least one validation case is automatically derived by obtaining a sample data set, analyzing the sample data set, and identifying the at least one test condition from the analyzed sample data set (col. 5, lines 21-36, col. 6, lines 34-47).
Regarding claim 15, Agrawal disclose, obtain the sample data set, analyze the sample data set, and automatically identify all test conditions to be validated for the at least one data set to validate (col. 6, lines 21-34, lines 34-41).
Regarding claim 16, Agrawal disclose, wherein the sample data set is analyzed by applying an automated process that uses a model derived using a machine learning process (col. 5, lines 4-20).
Regarding claim 17, Agrawal disclose, wherein validating the value in the record comprises accessing a first record to be validated, incrementing through each of the at least one test condition to be validated for the first record and, for a second and any additional record to be validated, incrementing to a next record to increment through each of the at least one test condition (col. 7, lines 34-45).
Regarding claim 18, Agrawal disclose, wherein each data set comprises statistical results associated with use of a statistical model (col. 6, lines 34-47, the data quality model builder may then invoke the data quality validator to apply each generated model and to the columns of records of the source data set to generate benchmark statistics for the data quality model, the benchmark statistics and metrics for each record in the source data set are stored in the benchmark validation results).
Regarding claim 19, Agrawal disclose, wherein each data set comprises incoming data to a process (col. 3, lines 48-51, col. 5, lines 39-46).
Regarding claim 20, Agrawal disclose a non-transitory computer readable medium for validating data, the computer readable medium comprising computer executable instructions for: obtaining a validation set comprising at least one validation case, each validation case comprising at least one test condition (Fig. 1, col. 3, lines 30-57, validation results implemented comprise the metrics and results from applying  the models in a data quality model to data sets in the data source, data source stores plurality of data sets, computing environment, a data quality model builder user interface, a data quality evaluator user interface, software components that are loaded into memory in the system and executed by a processor of the system, col. 4, lines 37-44, a data mining engine implementing an association rules algorithm may generate data rules that validate the values of data records in a table in a the data source, the data rules indicate one or more conditions for one or more predictive fields that infer within a defined confidence and support level predicated condition s of one predicted field); obtaining, via a data interface, at least one data set to be validated using the validation set, applying the validation set to the at least one data set to validate the data in the data set by, for each record in the at least one data set, validating a value in the record according to the at least one test condition, and outputting a validation result for each record (col. 5, lines 21-36, a data quality validator  includes one or more validation engines to apply the association rule and predictive models to determine metrics for the records in a selected validation data set, the resulting metrics for each records may be stored in the validation results; col. 6, lines 34-47, the data quality model builder may then invoke the data quality validator to apply each generated model and to the columns of records of the source data set to generate benchmark statistics for the data quality model, the benchmark statistics and metrics for each record in the source data set are stored in the benchmark validation results).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2004/0093261 to Jain et al., relates to a method, system, and program product for online automatic validation of the survey results that have been conducted online, the invention uses various libraries and tools to analyze the results and conduct new implicit experiments.
U.S. Patent # 10,395,215 to Rope et al., relates to receiving multiple sets of statistical results, the sets of statistical results are ordered according to interestingness, an interactive visualization is provided with the generated insights based on an executive summary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114